Name: Commission Regulation (EEC) No 847/92 of 2 April 1992 on the sale by the provedure laid down in Regulation (EEC) No 2539/84 of beef held by certain intervention agencies and intended for export to Russia under Council Regulation (EEC) No 599/91 and amending Regulation (EEC) No 569/88
 Type: Regulation
 Subject Matter: marketing;  political geography;  trade policy;  trade;  animal product
 Date Published: nan

 3 . 4. 92 Official Journal of the European Communities No L 88/49 COMMISSION REGULATION (EEC) No 847/92 of 2 April 1992 on die sale by the procedure laid down in Regulation (EEC) No 2539/84 of beef held by certain intervention agencies and intended for export to Russia under Council Regulation (EEC) No 599/91 and amending Regulation (EEC) No 569/88 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas Commission Regulation (EEC) No 2150/91 of 19 July 1991 (8), amended by Regulation (EEC) No 3363/91 0 concerning the conditions under which a credit guarantee agreement, introducing a credit guarantee for exports of agricultural products and foodstuffs to the Soviet Union, shall be concluded with a pool of commer ­ cial banks lays down certain provisions governing the recognition of delivery contracts ; whereas provision should be made for sales contracts covering intervention meat to be authorized only after recognition as referred to above has been verified : Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 1628/91 (2), and in particular Article 7 (3) thereof, Whereas quarters from intervention stocks may in certain cases have been handled a number of times ; whereas in order to help with the presentation and marketing of such meat, its repackaging should be authorized, subject to the observance of clear conditions : Whereas certain intervention agencies hold large stocks of intervention meat ; whereas an extension of the period of storage for the meat bought in should be avoided on account of the ensuing high costs ; whereas part of that meat should be put up for sale for import into Russia under Council Regulation (EEC) No 599/91 of 5 March 1991 introducing a credit guarantee for exports of agricul ­ tural products and foodstuffs from the Community, Bulgaria, Czechoslovakia, Hungary, Poland, Romania, Yugoslavia, Lithuania, Latvia and Estonia to the Soviet Union (3), as last amended by Regulation (EEC) No 3281 /91 (4) ; Whereas a time limit must be laid down for export of the said meat ; whereas this time limit should be fixed by taking into account Article 5 (b) of Commission Regula ­ tion (EEC) No 2377/80 of 4 September 1980 on special detailed rules for the application of the system of import and export licences in the beef and veal sector (l0), as last amended by Regulation (EEC) No 815/91 (!1); Whereas in order to ensure that meat sold is exported to the destination laid down, a security as specified in Article 5 (2) (a) of Regulation (EEC) No 2539/84 should be required ; Whereas Commission Regulation (EEC) No 2539/84 of 5 September 1984 laying down detailed rules for certain sales of frozen beef held by the intervention agencies 0, as amended by Regulation (EEC) No 1809/87 (6), provides for the possibility of applying a two-stage procedure when selling beef from intervention stocks ; whereas Commis ­ sion Regulation (EEC) No 2824/85 of 9 October 1985 laying down detailed rules for the sale of frozen boned beef from intervention stocks for export either in the same state or after cutting and/or repacking f) provides for repackaging under certain conditions ; Whereas products held by intervention agencies and intended for export are subject to the provisions of Commission Regulation (EEC) No 569/88 (12), as last amended by Regulation (EEC) No 812/92 (13); whereas the Annex to that Regulation setting out the entries to be made should be expanded ; Whereas, in view of the urgency and the specific nature of the operation and of the need for controls, special detailed rules must be laid down in particular as regards the minimum quantity which may be purchased during the operation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, 0 OJ No L 148, 28 . 6. 1968, p. 24. (2) OJ No L 150, 15. 6. 1991 , p. 16. 0 OJ No L 67, 14. 3. 1991 , p. 21 . (4) OJ No L 310, 12. 11 . 1991 , p. 1 . 0 OJ No L 238, 6. 9 . 1984, p. 13 . (0 OJ No L 170, 30. 6. 1987, p. 23. f) OJ No L 268, 10 . 10 . 1985, p. 14. (8) OJ No L 200, 23. 7. 1991 , p. 12. O OJ No L 318, 20. 11 . 1991 , p. 31 (,0) OJ No L 241 , 13. 9. 1980, p. 5. (") OJ No L 83, 3 . 4. 1991 , p . 6. 02) OJ No L 55, 1 . 3 . 1988, p. 1 . ( ,3) OJ No L 86, 1 . 4. 1992, p . 72. No L 88/50 Official Journal of the European Communities 3. 4. 92 HAS ADOPTED THIS REGULATION : 6. In order to meet the conditions laid down in para ­ graph 5, operators may submit part tenders relating to bone-in beef in several Member States. In that case, tenders or purchase applications shall quote the same price expressed in ecus. Immediately after submitting tenders or purchase applications, operators shall send a copy thereof by telex or fax to the Commission of the European Communities, Division VI/D.2, 130 rue de la Loi, B-1049 Brussels (telex 220 37 B, AGREC ; fax (02) 236 60 27). 7. Intervention agencies shall only conclude sales contracts after written authorization by the Commission, in particular in accordance with Articles 5 and 6 of Regu ­ lation (EEC) No 2150/91 , has been received. 8 . Tenders shall be considered only if they reach the intervention agencies concerned by 12 noon on 10 April 1992 at the latest. No purchase applications shall be accepted after 30 April 1992. 9. Details of the quantities of the products and the places where they are stored must be made available to interested parties at the addresses given in Annex III. Article 2 1 . Notwithstanding Article 6 of Regulation (EEC) No 2539/84, the time limit for taking over meat laid down in that Article shall be extended to three months. 2. The products referred to in Article 1 must be exported within five months from the date of conclusion of the contract of sale with the intervention agency. Article 3 1 . The security provided for in Article 5 ( 1 ) of Regula ­ tion (EEC) No 2539/84 shall be ECU 30 per 100 kilo ­ grams. 2. The security provided for in Article 5 (2) (a) of Regu ­ lation (EEC) No 2539/84 shall be :  ECU 300 per 100 kilograms of bone-in beef,  ECU 500 per 100 kilograms of boneless beef. Article 4 1 . No export refund shall be granted on meat sold under this Regulation. Removal orders as referred to in Article 3 of Regulation (EEC) No 569/88, export declaration and, where appro ­ priate, T5 control copies shall bear the following : Article 1 1 . A sale shall be organized of approximately :  15 000 tonnes of bone-in beef held by the German intervention agency,  15 000 tonnes of bone-in beef held by the French intervention agency,  10 000 tonnes of bone-in beef held by the Irish inter ­ vention agency,  60 000 tonnes of boned beef held by the Irish inter ­ vention agency. 2. This meat shall be offered for sale under the terms of Regulation (EEC) No 599/91 and must be imported into Russia. 3 . Subject to the provisions of this Regulation, the sale shall take place in accordance with the provisions of Regulations (EEC) No 2539/84 and (EEC) No 2824/85. The provisions of Commission Regulation (EEC) No 985/81 (') shall not apply to this sale. However, the competent authorities may allow bone-in forequarters and hindquarters, the packaging material of which is torn or soiled, to be placed in new packaging of the same type under their supervision before presentation for consign ­ ment at the customs office of departure . 4. The qualities and the minimum prices referred to in Article 3 ( 1 ) of Regulation (EEC) No 2539/84 are given in Annex I hereto. 5. Tenders or purchase applications shall be valid only if :  they relate to bone-in or boneless beef,  they relate to a total minimum quantity of 10 000 tonnes,  they relate to an equal weight of forequarters and hindquarters and quote a single price per tonne expressed in ecus for the whole quantity of bone-in beef specified in the tender,  in respect of boneless beef, they relate to a lot com ­ prising all the cuts referred to in Annex II in the percentages stated therein and quote a single price per tonne expressed in ecus of the lot made up in this fashion,  they are accompanied by a copy of a sales contract for a quantity of beef equal to the quantity applied for, concluded by the applicant with the competent Russian authorities ; the contract must contain a declaration in Englisji by those authorities to the effect that the quantity mentioned will be delivered under the terms of Regulation (EEC) No 599/91 ,  they quote a definitive price in national currency per tonne fob ports. Carne de intervenciÃ ³n  Sin restituciÃ ³n  [Reglamento (CEE) n ° 847/92]; InterventionskÃ ¸d  Uden restitution  [Forordning (EÃF) nr. 847/92] ; Interventionsfleisch  Ohne Erstattung  [Verordnung (EWG) Nr. 847/92];(  ) OJ No L 99, 10 . 4. 1981 , p. 38 . 3 . 4. 92 Official Journal of the European Communities No L 88/51 Ã Ã Ã ­Ã ±Ã  ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã Ã µÃ Ã   Ã §Ã Ã Ã ¯Ã  Ã µÃÃ ¹Ã Ã Ã Ã ¿Ã Ã ®  [Ã ºÃ ±Ã ½Ã ¿ ­ Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 847/921 ; Intervention meat  No refund  [Regulation (EEC) No 847/921 ; Viande d intervention  Sans restitution -  [RÃ ¨glement (CEE) n0 847/921 ; Article 5 The following item 127 and footnote are hereby added to part 1 of the Annex to Regulation (EEC) No 569/88, 'Products to be exported in the same state as that in which they were when removed from intervention stock' : ' 127. Commission Regulation (EEC) No 847/92 of 2 April 1992 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of beef held by certain intervention agencies and intended for export to Russia under Council Regulation (EEC) No 599/91 (127). Carni d intervento  Senza restituzione  [Regolamento (CEE) n . 847/92] ; Vlees uit interventievoorraden  zonder restitutie  [Verordening (EEG) nr. 847/92] ; Carne de intervenÃ §Ã £o  Sem restituiÃ §Ã £o  [Regulamento (CEE) n? 847/921. (127) OJ No L 88, 3. 4. 1992, p. 49.' 2. With regard to the security provided for in Article 3 (2), compliance with paragraph 1 shall constitute a primary requirement within the meaning of Article 20 of Commission Regulation (EEC) No 2220/85 ('). Article 6 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 April 1992. For the Commission Ray MAC SHARRY Member of the Commission (&gt;) OJ No L 205, 3 . 8 . 1985, p. 5. No L 88/52 Official Journal of the European Communities 3 . 4. 92 ANEXO I  BILAG I ANHANG I  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  I ANNEX I ANNEXE I ALLEGATO I  BIJLAGE I ANEXO I Estado miembro Productos Cantidades (toneladas) Precio mÃ ­nimo expresado en ecus por tonelada Medlemsstat Produkter MÃ ¦ngde (tons) Mindstepriser i ECU/ton Mitgliedstaat Erzeugnisse Mengen (Tonnen) Mindestpreise, ausgedrÃ ¼ckt in ECU/Tonne Ã Ã Ã ¬Ã Ã ¿Ã  Ã ¼Ã ­Ã »Ã ¿Ã  Ã Ã Ã ¿Ã Ã Ã ½Ã Ã ± Ã Ã ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã Ã ½Ã ¿Ã ¹) Ã Ã »Ã ¬Ã Ã ¹Ã Ã Ã µÃ  Ã Ã ¹Ã ¼Ã ­Ã  ÃÃ Ã »Ã ®Ã Ã µÃ Ã  Ã µÃ ºÃ Ã Ã ±Ã ¶Ã Ã ¼Ã µÃ ½Ã µÃ  Ã Ã µ Ecu Ã ±Ã ½Ã ¬ Ã Ã Ã ½Ã ¿ Member State Products Quantities (tonnes) Minimum prices expressed in ecus per tonne Ã tat membre Produits QuantitÃ ©s (tonnes) Prix minimaux exprimÃ ©s en Ã ©cus par tonne Stato membro Prodotti QuantitÃ (tonnellate) Prezzi minimi espressi in ecu per tonnellata Lid-Staat Produkten Hoeveelheid (ton) Minimumprijzen uitgedrukt in ecu per ton Estado-membro Produtos Quantidade (toneladas) PreÃ §o minimo expresso em ecus por tonelada Bundesrepublik  Vorderviertel, stammend von : Deutschland Kategorien A/C, Klassen U, R und O 7 500 485  Hinterviertel, stammend von : Kategorien A/C, Klassen U, R und O 7 500 485 France  Quartiers avant, provenant de : CatÃ ©gorie A/C, classes U, R et O 7 500 485  Quartiers arriÃ ¨re, provenant de : CatÃ ©gorie A/C, classes U, R et O 7 500 485 Ireland  Hindquarters from : Category C, classes U, R and O 5 000 485  Forequarters from : Category C, classes U, R and O 5 000 485 Ireland  Boned cuts from : Category C, classes U, R and O 60 000 700 (') (') Precio mÃ ­nimo por cada tonelada de producto de acuerdo con la distribuciÃ ³n contemplada en el Anexo II . (') Minimumpris pr. ton produkt efter fordelingen i bilag II. (') Mindestpreis je Tonne des Erzeugnisses gemÃ ¤Ã  der in Anhang II angegebenen Zusammensetzung. (') Ã Ã »Ã ¬Ã Ã ¹Ã Ã Ã · Ã Ã ¹Ã ¼Ã ® Ã ±Ã ½Ã ¬ Ã Ã Ã ½Ã ¿ ÃÃ Ã ¿Ã Ã Ã ½Ã Ã ¿Ã  Ã Ã Ã ¼Ã Ã Ã ½Ã ± Ã ¼Ã µ Ã Ã ·Ã ½ Ã ºÃ ±Ã Ã ±Ã ½Ã ¿Ã ¼Ã ® ÃÃ ¿Ã Ã ±Ã ½Ã ±Ã Ã ­Ã Ã µÃ Ã ±Ã ¹ Ã Ã Ã ¿ ÃÃ ±Ã Ã ¬Ã Ã Ã ·Ã ¼Ã ± II . (') Minimum price per tonne of products made up according to the percentages referred to in Annex II . C) Prix minimum par tonne de produit selon la rÃ ©partition visÃ ©e Ã 1 annexe II. (') Prezzo minimo per tonnellata di prodotto secondo la ripartizione indicata nell allegato II. (') Minimumprijs per ton produkt volgens de in bijlage II aangegeven verdeling. (') PreÃ §o mÃ ­nimo por tonelada de produto segundo a repartiÃ §Ã £o indicada no anexo II. ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II - ANEXO II DistribuciÃ ³n del lote contemplado en el cuarto guiÃ ³n del apartado 5 del articulo 1 Fordeling af det i artikel 1 , stk. 5, fjerde led, omhandlede parti Zusammensetzung der in Artikel 1 Absatz S vierter Gedankenstrich genannten Partie Ã Ã ±Ã Ã ±Ã ½Ã ¿Ã ¼Ã ® Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  ÃÃ ¿Ã Ã ±Ã ½Ã ±Ã Ã ­Ã Ã µÃ Ã ±Ã ¹ Ã Ã Ã ¿ Ã ¬Ã Ã ¦Ã Ã ¿ 1 ÃÃ ±Ã Ã ¬Ã ³Ã Ã ±Ã Ã ¿Ã  5 Ã Ã µÃ Ã ¬Ã Ã Ã · ÃÃ µÃ Ã ¯ÃÃ Ã Ã Ã · Repartition of the lot meant in the fourth subparagraph of Article 1 (5) Repartition du lot visÃ © Ã l'article 1er paragraphe 5 quatriÃ ¨me tiret Composizione della partita di cui all'articolo 1, paragrafo 5, quarto trattino Verdeling van de in artikel 1, lid 5, vierde streepje, bedoelde partij RepartiÃ §Ã £o do lote referido no n? 5, quarto travessÃ £o, do artigo 1 ? Cortes Porcentaje en peso UdskÃ ¦ringer Vagtprocent TeilstÃ ¼cke Gewichtsanteile Ã ¤Ã µÃ ¼Ã ¬Ã Ã ¹Ã ± Ã Ã ¿Ã Ã ¿Ã Ã Ã  Ã Ã ¿Ã Ã ²Ã ¬Ã Ã ¿Ã Ã  Cuts Weight percentage DÃ ©coupes Pourcentage du poids Tagli Percentuale del peso Deelstukken % van het totaalgewicht Cortes Percentagem do peso Striploins 5,5 % Insides 9,1 % Outsides 8,6 % Knuckles 5,4 % Rumps 5,8 % Briskets 7,9 % Forequarters 30,2 % Shins/shanks 6,6 % Plates/Flanks 20,9 % 100,0 % 3 . 4. 92 Official Journal of the European Communities No L 88/53 ANEXO III  BILAG III  ANHANG III  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  III  ANNEX III  ANNEXE III  ALLEGATO III  BIJLAGE III  ANEXO III Direcciones de los organismos de intervenciÃ ³n  Interventionsorganernes adresser  Anschriften der Interventionsstellen  Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã µÃ ¹Ã  Ã Ã Ã ½ Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã ½ ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã Ã µÃ Ã   Addresses of die intervention agencies  Adresses des organismes d'intervention  Indirizzi degli organismi d'intervento  Adressen van de interventiebureaus  EndereÃ §os dos organismos de intervenÃ §Ã £o BUNDESREPUBLIK Bundesanstalt fÃ ¼r landwirtschaftliche Marktordnung (BALM) DEUTSCHLAND : GeschÃ ¤ftsbereich 3 (Fleisch und Fleischerzeugnisse) Postfach 180 107  Adickesallee 40 D-6000 Frankfurt am Main 18 Tel. (069) 1 56 4772/3 ; Telex : 04 1 1 156 ; Telefax (069) 1 56 4791 ; Teletext 6990 732 FRANCE : OFIVAL Tour Montparnasse 33, avenue du Maine f-75755 Paris Cedex 15 TÃ ©l. 4538 84 00 ; tÃ ©lex 20 54 76 IRELAND : Department of Agriculture and Food Agriculture House Kildare Street Dublin 2 Tel. (01 ) 78 90 11 Telex 93 292 and 93 607 Telefax (01 ) 61 62 63 and (01 ) 78 52 14